UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6615


JAMES DOW VANDIVERE,

                  Petitioner - Appellant,

             v.

PATRICIA R. STANSBERRY, Warden of FCC Petersburg Medium,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00037-JBF-TEM)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Dow Vandivere, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Dow Vandivere, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006) petition and the district court’s order denying his Fed.

R. Civ. P. 59(e) motion.           We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated     by   the     district   court.      Vandivere       v.    Stansberry,

No. 2:09-cv-00037-JBF-TEM, (E.D. Va. Feb. 6, 2009 & March 16,

2009).      We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in    the    materials

before   the    court    and   argument    would   not   aid   the    decisional

process.



                                                                        AFFIRMED




                                       2